Case 18-13261-amc        Doc 58    Filed 09/12/19 Entered 09/12/19 17:35:31             Desc Main
                                   Document     Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 18-13261
Walter Johnson                         : Chapter 13
Yvette D. Johnson                      : Judge Ashely M. Chan
                                       : *******************
                             Debtor(s)
                                       :
Wells Fargo Bank, NA                   : Date and Time of Hearing
                              Movant, : Place of Hearing
       vs                              : October 8, 2019 at 11:00 a.m.
                                       : ___________________________
Walter Johnson                         : U.S. Bankruptcy Court
Yvette D. Johnson                      : 900 Market Street, Courtroom #4
                                       : Philadelphia, PA, 19107
William C. Miller, Esq.                :
                              Respondents.

    MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT WELLS
      FARGO BANK, NA TO FORECLOSE ON 2524 NORTH 29TH STREET,
                       PHILADELPHIA, PA 19132

        Wells Fargo Bank, NA (the "Creditor") moves this Court, under Bankruptcy Code §§

361, 362, 363, and other sections of Title 11 of the United States Code, and under Federal Rules

of Bankruptcy Procedure 4001 and 6007 for an order conditioning, modifying, or dissolving the

automatic stay imposed by Bankruptcy Code § 362 and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.




18-016945_FXF
Case 18-13261-amc        Doc 58    Filed 09/12/19 Entered 09/12/19 17:35:31            Desc Main
                                   Document     Page 2 of 5


        4.     Walter Johnson and Yvette D. Johnson (collectively, ''Debtor'') filed a voluntary

petition for relief under Chapter 13 of the Bankruptcy Code on May 15, 2018, ("Petition").

        5.     Yvette Johnson is currently obligated to Wells Fargo Bank, NA, under the terms

of a certain Note, dated March 17, 2006, in the original principal amount of $36,709.00 executed

by Yvette Johnson (hereinafter "Note").

        6.     As security for repayment of the Note, Yvette Johnson executed a certain

Mortgage, dated of even date and of even amount, currently in favor of Wells Fargo Bank, NA,

with respect to certain real property owned by the Debtor located at 2524 North 29th Street,

Philadelphia, PA 19132 (hereinafter "Mortgaged Premises") and being recorded in Philadelphia

County Recordings Office at Instrument Number 51422268 on April 20, 2006 in the Office of

the Recorder of Deeds in and for Philadelphia County, Pennsylvania ("Mortgage").

        7.     Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The

promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly

or through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

        8.     Debtor has failed to make post-petition mortgage payments for the past 4 months,

as of September 3, 2019.

        9.     Due to said failure by Debtor to make payments when due, Creditor lacks

adequate protection of its security interest in the Mortgaged Premises.

        10.    The total loan balance and the amount past due to Wells Fargo Bank, NA in post-

petition arrearages less suspense are $76,901.00 and $1,388.96, respectively, as of September 3,

2019.




18-016945_FXF
Case 18-13261-amc       Doc 58    Filed 09/12/19 Entered 09/12/19 17:35:31            Desc Main
                                  Document     Page 3 of 5


       11.    The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Wells Fargo Bank, NA in the Mortgaged Premises, pursuant to

Section 362(d)(1).

       WHEREFORE, Wells Fargo Bank, NA respectfully requests this Honorable Court to

enter an order terminating the Automatic Stay as it affects the interest of Wells Fargo Bank, NA

in the Mortgaged Premises of the Debtor specifically identified in the Mortgage, and granting

such other relief as this Honorable Court may deem just.


                                                    Respectfully submitted,

                                                    /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Karina
                                                    Velter.
                                                    Contact email is kvelter@manleydeas.com




18-016945_FXF
Case 18-13261-amc       Doc 58    Filed 09/12/19 Entered 09/12/19 17:35:31               Desc Main
                                  Document     Page 4 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 18-13261
Walter Johnson                         : Chapter 13
Yvette D. Johnson                      : Judge Ashely M. Chan
                                       : *******************
                             Debtor(s)
                                       :
Wells Fargo Bank, NA                   : Date and Time of Hearing
                              Movant, : Place of Hearing
       vs                              : October 8, 2019 at 11:00 a.m.
                                       : ___________________________
Walter Johnson                         : U.S. Bankruptcy Court
Yvette D. Johnson                      : 900 Market Street, Courtroom #4
                                       : Philadelphia, PA, 19107
William C. Miller, Esq.                :
                             Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay to permit Wells Fargo Bank, NA to foreclose on 2524 North 29th Street,

Philadelphia, PA 19132 was served on the parties listed below via e-mail notification:

  United States Trustee, Office of the U.S. Trustee, 200 Chestnut Street, Suite 502,
  Philadelphia, PA 19107

  William C. Miller, Esq., Chapter 13 Trustee, Chapter 13 Trustee, P.O. Box 1229,
  Philadelphia, PA 19105

  Brad J. Sadek, Attorney for Walter Johnson and Yvette D. Johnson, Sadek and Cooper, 1315
  Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on September 12,
2019:

  Walter Johnson and Yvette D. Johnson, 2524 N. 29th Street, Philadelphia, PA 19132




18-016945_FXF
Case 18-13261-amc     Doc 58    Filed 09/12/19 Entered 09/12/19 17:35:31         Desc Main
                                Document     Page 5 of 5




  Walter Johnson and Yvette D. Johnson, 2524 North 29th Street, Philadelphia, PA 19132


DATE: _September 12, 2019
                                                    /s/ Karina Velter
                                                 Karina Velter, Esquire (94781)
                                                 Adam B. Hall (323867)
                                                 Sarah E. Barngrover (323972)
                                                 Manley Deas Kochalski LLC
                                                 P.O. Box 165028
                                                 Columbus, OH 43216-5028
                                                 Telephone: 614-220-5611
                                                 Fax: 614-627-8181
                                                 Attorneys for Creditor
                                                 The case attorney for this file is Karina
                                                 Velter.
                                                 Contact email is kvelter@manleydeas.com




18-016945_FXF
